Citation Nr: 1036647	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-33 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating higher than 50 percent for the service-
connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. E.A.D.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, California 
that continued the current 50 percent rating for PTSD. 

In July 2010 the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of that 
testimony is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Board finds that further development action is required 
before the issue on appeal can be adjudicated.

When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old for 
an evaluation of the claimant's current condition, VA's duty to 
assist includes providing him with a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 
Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In this case the Veteran's most recent VA 
examination was in September 2006, which the Board considers too 
remote to be used as a tool for current evaluation.   
Accordingly, the Veteran must be afforded a new VA examination; 
see 38 C.F.R. § 3.159(c)(4).

In another matter, the Veteran testified that he continues to 
receive treatment for his PTSD at the VA clinic at 401 Third 
Street in San Francisco.  The most recent VA treatment records in 
the claims file are dated in July 2006.  Any relevant VA 
treatment records since then must be obtained and associated with 
the file.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any treatment 
records from the VA Healthcare System since 
July 2006.  Any such records so obtained 
should be associated with the Veteran's 
claims folder. 

2.   Then, the Veteran must be afforded a VA 
psychiatric examination to determine the 
nature and extent of his PTSD.  The claims 
folder is to be made available to the 
examiner to review. In accordance with the 
latest AMIE worksheets for rating mental 
disorders, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and the 
nature of any disability due to PTSD. To the 
extent possible, the examiner must 
distinguish the symptomatology due to 
posttraumatic stress disorder from any 
symptomatology due to nonservice connected 
mood and personality disorders, and/or any 
other nonservice-connected psychiatric 
disorders. If the symptoms cannot be 
distinguished, that fact must be noted and 
explained. A complete rationale for any 
opinions expressed must be provided.

3.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claims. The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims. 38 C.F.R. §§ 3.158, 3.655 (2009). In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

4.  After the development requested is 
completed, the RO/AMC should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND. If the report is deficient in 
any manner, the RO/AMC must implement 
corrective procedures at once.

5.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to an 
increased rating for posttraumatic stress 
disorder.  If any benefit is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


